                             IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


    HERNAN VALDEZ,                                            MEMORANDUM DECISION AND
                                                              ORDER GRANTING [26] DEFENDANT’S
                               Plaintiff,                     MOTION FOR SUMMARY JUDGMENT
             vs.                                              Case No. 2-16-cv-00016-DN
    TYCO INTEGRATED SECURITY LLC, dba                         District Judge David Nuffer
    ADT SECURITY SYSTEMS, a Utah
    registered corporation, et al.,

                               Defendants.



           Plaintiff Hernan Valdez (“Valdez”) filed this lawsuit on January 6, 2016, alleging: (1)

discrimination on the basis of race and color in violation of Title VII of the Civil Rights Act of

1964 (“Title VII”) against Defendant Tyco Integrated Security LLC (“Tyco”); (2) discrimination

in violation of the Age Discrimination and Employment Act against Tyco; (3) discrimination on

the basis of race and color in violation of Title VII against Defendant Jan Giddings (“Giddings”);

(4) hostile work environment harassment in violation of Title VII against Tyco; (5) pay

inequality in violation of Title VII against Tyco; and (6) discrimination on the basis of race in

violation of 42 U.S.C. § 1981. 1




1
    See Complaint, docket no. 2, filed January 6, 2016.

                                                          1
           Valdez’s age and equal pay claims and his claims against individual Defendant Giddings

at the pleading stage. 2 Tyco moved for summary judgment against Valdez’s remaining race and

color claims. 3 After careful review of the memoranda and evidentiary materials submitted by the

parties, the determination was made that Tyco’s motion should be GRANTED without oral

argument. 4 Tyco was instructed to prepare a draft a proposed memorandum decision and order

and serve a copy on Valdez. 5 Valdez did not object to the proposed order.

                                                               Contents

UNDISPUTED MATERIAL FACTS ............................................................................................ 3
SUMMARY JUDGMENT STANDARD .................................................................................... 11
DISCUSSION ............................................................................................................................... 12
     A.    Valdez Fails to Raise a Triable Issue of Race or Color Discrimination Under
           Section 1981.......................................................................................................... 12
           1.          Valdez Fails to Establish a Prima Facie Case as to Most of the Acts He
                       Contends Are Discriminatory. .................................................................. 12
           2.          Valdez Fails to Raise a Triable Issue of Pretext as to His Termination. .. 14
           3.          Valdez’s Failure to Accommodate Claim Fails as a Matter of Law. ........ 19
     B.    Valdez Does Not Establish a Claim for Hostile Work Environment Under Section
           1981....................................................................................................................... 21
           1.          A Four-Year Statute of Limitations Bars Consideration of Conduct About
                       Which Valdez Complains. ........................................................................ 25
           2.          Valdez Fails to Allege Conduct Sufficiently Pervasive or Severe. .......... 26
           3.          Valdez’s Failure to Complain Entitles Tyco to a Faragher/Ellerth
                       Defense. .................................................................................................... 28
     C.    Valdez’s Title VII Claims Fails for All the Same Reasons His Section 1981
           Claims Fail, and for Additional Independent Grounds. ........................................ 32
           1.          The Vast Majority of Conduct About Which Valdez Complains Is Time-
                       Barred Under Title VII.............................................................................. 32
           2.          Valdez Failed to Administratively Exhaust His Only Timely Claims Under
                       Title VII. ................................................................................................... 34

2
 See Memorandum Decision and Order Granting Defendant’s Motion to Dismiss Second, Third, and Fifth Claims
for Relief, docket no. 15, filed April 20, 2016.
3
    Defendant Tyco Integrated Security LLC’s Motion for Summary Judgment, docket no. 26, filed February 24, 2017.
4
 See Notice from the Court re [26] Defendant Tyco Integrated Security LLC's Motion for Summary Judgment,
docket no. 35, filed July 17, 2017.
5
    Id.

                                                                     2
           D.   Tyco Is Entitled to Summary Judgment on Grounds that Valdez Cannot Recover
                Damages. ............................................................................................................... 34
                1.          Valdez’s Inability to Work Forecloses a Claim for Economic Damages. 35
                2.          The WCA and a Separate Civil Lawsuit Foreclose Valdez’s Claims for
                            Both Economic and Non-Economic Damages. ........................................ 36
ORDER ......................................................................................................................................... 38

                                          UNDISPUTED MATERIAL FACTS 6

           1.         Tyco designs, installs, and maintains integrated security and surveillance systems

to detect intrusion, fire, environmental conditions, industrial processes and other hazards. 7
           2.         Tyco employed Valdez as an Installer of commercial security systems in Salt

Lake City, Utah, most recently from August 2005 until April 2013. Valdez’s primary duties

involved the servicing and installation of fire alarm systems. Valdez’s position frequently

required him to drive a van between worksites, work at heights, and work with electricity. 8

           3.         Valdez alleges that four Tyco employees took discriminatory action against him

during his employment with Tyco: Giddings, Scott Hill (“Hill”), Rob Stokes (“Stokes”), and

Dennis Williams (“Williams”). 9 Of those four persons, only Giddings was authorized to hire,

fire, demote, formally evaluate, or issue written discipline to Valdez. 10


6
  In violation of DUCivR 56-1(c)(2)(B), Valdez did not indicate whether he conceded or disputed Tyco’s statement
of material facts, but instead spent four pages of his Opposition brief proffering his own version of “background”
facts. Those alleged facts are either unsupported by evidence or based on Valdez’s declaration, which is largely
inadmissible for the reasons stated in Tyco’s Evidentiary Objections. Defendant Tyco’s Reply in Support of Motion
for Summary Judgment, Appendix A, Docket. 31-1, filed April 7, 2017. The instances where Valdez has failed to
support his factual assertions with any citation to the record “with particularity” are therefore ignored. See DUCivR
56-1(c)(2)(C); Fed. R. Civ. P. 56(c)(1); Gross v. Burggraf Constr. Co., 53 F.3d 1531, 1546 (10th Cir. 1995)
(“Without a specific reference, we will not search the record in an effort to determine whether there exists dormant
evidence which might require submission of the case to a jury.”) (internal punctuation and citations omitted).
7
 Declaration of Janice Giddings in Support of Defendant’s Motion for Summary Judgment ¶ 2, docket no. 28, filed
February 24, 2017.
8
 Declaration of James M. Barrett in Support of Defendant’s Motion for Summary Judgment, Ex. 1 (hereinafter
“Depo. I”) 19:5-25; 20:18-20:4; 25:1-4; 26:14-20; Docket no. 28, Ex. 4.
9
 Depo. I 89:6-90:6, 95:25-96:6; Declaration of James M. Barrett in Support of Defendant’s Motion for Summary
Judgment, Ex. 2 (hereinafter “Depo. II)” 40:14-18, docket no. 27-2, filed February 24, 2017.
10
     Docket no. 28, ¶¶ 3, 15; Depo. I 89:6-90:6, 95:25-96:6.

                                                                        3
                                     Valdez’s Allegations Regarding Giddings
           4.       Valdez identified the following allegedly discriminatory acts taken by Giddings:

(a) Valdez walked in on a conversation between Giddings and another employee and believes

Giddings was saying to the employee (or was about to say) “I hate Mexican music,” but all

Valdez overheard was “I hate Mexican”; (b) Valdez sometimes had difficulty obtaining tools he

needed for his job; and (c) after Valdez left Tyco’s employment, Giddings did not allow him on

company premises to retrieve his tools from his work van. 11

           5.       Valdez never heard Giddings say anything negative to him about Mexicans or

Hispanics. 12 He never heard Giddings say anything he perceived to be negative about Mexicans

or Hispanics, except for the comment he overheard about her dislike of Mexican music, noted

above, which she made to another employee. 13 He does not remember whether he heard

Giddings say anything he found offensive in 2012, the last year Valdez reported to work. 14

Giddings always approved Valdez’s requests for tools eventually, and while it may have taken a

follow-up request, Valdez ultimately received the tools he needed to perform his job, except for a

“couple times.” 15
                                       Valdez’s Allegations Regarding Hill
           6.       Valdez alleges that Hill made general negative comments about Mexicans and
would not work with him on certain jobs. 16 However, Valdez worked with Hill only “about

three times in [his] whole career” and would only see him in passing when jobs were assigned. 17

Valdez occasionally overheard Hill make remarks in the parking lot about throwing rocks at


11
     Depo. I 98:21-100:22; Depo. II 59:15-61:1.
12
     Depo. I 99:8-100:6.
13
     Depo. II 60:21-61:1.
14
     Depo. II 60:12-14; 67:1-9-14.
15
     Depo. I 108:1-20.
16
     Depo. I 95:8-96:7.
17
     Depo. II 53:25-54:12.

                                                       4
Mexicans coming over the border and taking “Mexican showers.” 18 However, Hill never

directed negative comments to Valdez. 19 Valdez does not remember whether Hill said anything

he found offensive in 2012, the last year Valdez reported to work. 20

           7.       In November 2011, Valdez believes Hill “got [Valdez] in trouble” by reporting

that Valdez had left material unsecured at a worksite. 21
                                      Valdez’s Allegations Regarding Stokes
           8.       Valdez alleges that Stokes made “burro jokes,” “Juan Valdez coffee” jokes, and

“Mexican shower” jokes. 22 However, Valdez worked with Stokes only “about four times.” 23

                                     Valdez’s Allegations Regarding Williams

           9.       Valdez worked with Lead Installer Dennis Williams frequently. 24 According to

Valdez, Williams did not make Mexican jokes every time he and Valdez worked together, but, in

the break room, where Williams “had a crowd for everybody to laugh and ‘whooo,’ and all this

stuff,” then Williams made Mexican jokes. 25 At his deposition, Valdez could recall only four

jokes by Williams: (a) in reference to Valdez, Williams would joke “Watch out for him because

he’ll steal your stuff”; (b) in a conversation with Hill, Valdez overheard Williams refer to

Mexicans crossing the border as “wetbacks”; (c) Williams made “burrito jokes” when everybody

was eating burritos; and (d) Williams said “here comes Juan Valdez and his burro” every time

Valdez had his cart, which Valdez admitted he thought was funny, at least at first. 26 Valdez did


18
     Depo. I 97:5-23.
19
     Depo. I 97:5-23.
20
     Depo. II 60:12-14; 67:1-9-14.
21
     Depo. II 55:20-56:23.
22
     Depo. II 40:19-41:19.
23
     Depo. II 40:19-41:19.
24
     Depo. I 92:1-8; Docket no. 28, ¶ 15.
25
     Depo. II 49:18-50:3.
26
     Depo. II 43:13-44:2, 52:1-25, 53:7-13; 44:11-14.

                                                        5
not think Williams told jokes to make Valdez feel bad; Valdez believed Williams told the jokes

to be funny. 27

           10.      In 2011, Williams had Valdez “dig a trench to bury a pipe.” 28
                                         Valdez’s Failure to Complain
           11.      Tyco’s Handbook contains robust anti-discrimination, anti-harassment, and anti-

retaliation policies, and procedures for reporting harassment. 29 Valdez received a copy of the

Handbook. 30 He was also aware of Tyco’s channels for reporting harassment. 31

           12.      Valdez testified at two separate depositions that he did not complain of harassing

conduct to any management-level employee of Tyco or utilize any of Tyco’s other reporting

channels. 32 He further testified that he did not complain because he thought he could “hold [his]

own and be able to stomp [the harassment] out himself,” because he did not “trust authority,”




27
     Depo. II 50:17-19.
28
     Depo. I 93:17-24.
29
     Docket no. 28-1 at 12, 20.
30
     Depo. I 85:15-19.
31
     Depo. I 83:11-84:2; 84:8-87:1; 87:25-88:17.
32
   Depo. I 83:11-84:2; 84:8-87:1; 87:25-88:17; Depo. II 18:22-19:4; see also Docket no. 28, Ex. 1, at 12, 20. 1.
Despite this testimony, Valdez submitted a declaration in opposition to Tyco’s motion stating, for the first time, that
he “complained [of harassment] to local management, … and Corporate Management.” Declaration of Hernan
Valdez in Opposition to Motion for Summary Judgment ¶ 35, docket no. 30-1, filed March 24, 2017. Tyco objected
and moved to strike this statement, along with other portions of Valdez’s declaration and other evidence submitted
by Valdez in opposition to summary judgment because, inter alia, Valdez fails to offer any competent explanation
for contradicting his prior sworn testimony. See Defendant’s Reply in Support of Motion for Summary Judgment,
Appendix A docket no. 34-1, filed April 7, 2017 (citing Franks v. Nimmo, 796 F.2d 1230, 1237 (10th Cir. 1986);
Cline v. Chase Manhattan Bank USA, No. 2:07-CV-00728 BSJ, 2009 U.S. Dist. LEXIS 7104, **9-10 (D. Utah Jan.
30, 2009)). Tyco’s evidentiary objections well-taken and accordingly strikes the following from the record:
Paragraphs 1, 7-24, 31, 32, 34-50, 55, 56, 64, 70-75, 79, 84-88, and 92 of the Valdez Declaration in their entirety;
the statement, “Jan [made] jokes about Mexicans and wetbacks,” in Paragraph 53 of the Valdez Declaration; the
statement, “I think Jan and others did it intentionally to make fun of me and hurt me,” in Paragraph 91 of the Valdez
Declaration; the first sentences of Paragraphs 93 and 95 of the Valdez Declaration; Paragraph 9 of the Muirhead
Declaration in its entirety; the third sentences of Paragraphs 10 and 11 of the Muirhead Declaration; Paragraph 2 of
the Ball Declaration in its entirety; the first two sentences of Paragraph 1 of the Ball Declaration; and the first
sentence of Paragraph 3 of the Ball Declaration.

                                                           6
because “[y]ou can’t complain every time someone says something,” and because he thought he

“would have been inundated with more paper.” 33
                                           Valdez’s Workplace Injury
           13.      In March 2011, Valdez suffered an injury while installing surveillance cameras at

a slaughterhouse. While kneeling to position a camera, his protective hard hat fell off, and the

top of his head touched a live electrical wire. The incident was reported and accepted as a

compensable work-related injury under Utah’s Workers’ Compensation Act. 34 Valdez attributes

all his physical and mental health conditions to this injury. 35

           14.      Valdez received wage replacement benefits from Tyco’s workers’ compensation

insurer as a result of the injury at the slaughterhouse. 36 He also received a settlement from

workers’ compensation for his medical treatment. 37

           15.      After the workplace injury, Valdez took an approved leave under the Family and

Medical Leave Act (“FMLA”), from May to June 2011, when he was cleared to return to work.

However, after his return, Valdez continued to experience physical and mental problems that he

attributed to the electrical shock injury. For example, Valdez testified that “things were going

wrong,” that he was experiencing dizziness, and that he had issues with his peripheral vision that

caused him difficulty in driving his van. 38
                                            Valdez’s Disability Leave
           16.      In July 2012, Valdez had a panic attack while working at heights on a ladder at a

jobsite. The foreman excused Valdez from the worksite, and Valdez told Giddings about his


33
     Depo. I 83:11-84:2; 84:8-87:1; 87:25-88:17; Depo. II 42:8-17.
34
     Depo. I 31:18-23; 33:1-10; Docket no. 28-5.
35
     Depo. I 36:11-16, 37:3-39:24, 40:8-41:8, 44:19-25, 57:14-59:3; Docket no. 28-8.
36
     Depo. I 31:18-23, 32:8-33:10.
37
     Depo. I 31:18-23, 32:8-33:10; Depo. II 25:6-26:9; 30:3-7.
38
     Depo. I 48:13-49:9; 50:11-23; 53:6-54:9; Docket no. 28-6.

                                                           7
continuing difficulties. Giddings arranged to have Valdez driven home by a coworker and

recommended that he take a short-term disability (“STD”) leave. 39

           17.      The last day Valdez reported to work was July 26, 2012. At that time, he was

placed on an STD leave from which he never returned. Once he was no longer in the workplace,

Valdez did not communicate with the coworkers that he alleged had harassed him or experience

any allegedly harassing conduct. 40

           18.      A few days after Valdez was placed on STD leave, he saw a physician and

reported a litany of physical and mental impairments, all of which he attributed to his electrical

shock injury in March 2011. Those impairments included severe headaches multiple times a

week, unstable mood, extreme stress and anxiety, difficulty concentrating, panic attacks,

restlessness, nightmares, flashbacks, hypervigilance, severe depression, difficulty in performing

household chores and caring for his daughter, sporadic appetite, lethargy, restless during sleep,

significant feelings of worthlessness and guilt, anhedonia, occasional suicidal ideation, difficulty

maintaining a work schedule, and moodiness. 41
           19.      Valdez was subsequently referred to a neurologist, whose assessment of Valdez

was that he was “dealing with such intense anxiety that he is unable to perform the duties of his

job and cannot function.” Valdez’s primary care physician agreed, stating that his condition was

“chronic,” that it was likely that he would be incapacitated “for at least one year,” that his

symptoms severely impaired his ability to complete job duties, and that he was unable to perform

any duties at that time. 42

           20.      Valdez agreed with his doctors’ assessments. Moreover, he testified that, with the

exception of the fact that he has not “seen flashes” for a while, all the symptoms he reported to

39
     Depo. I 54:10-55-21; Docket no. 28 ¶ 10; Docket no. 28-7.
40
     Depo. I 95:4-7; 98:16-18; 98:21-100:18.
41
     Depo. I 55:12-56:15; 56:23-59:3.
42
     Depo. I 60:8-61:8; 62:16-24.

                                                          8
his physician in July 2012 have “stayed the same,” and he suffers from all those symptoms

today. 43
                                    Valdez’s Termination of Employment
           21.      Because of the severity of his many debilitating health conditions, Valdez was

never released to return to work after he was placed on STD leave in July 2012, and he did not

report to a Tyco worksite again. 44

           22.      Valdez’s STD leave benefit expired January 22, 2013, at which point Tyco

approved an additional, unpaid personal leave of absence until April 14, 2013, with a prospective

return to work date of April 15, 2013. 45 He did not return to work at that time, however. 46

           23.      Valdez also failed to request an extension of his personal leave of absence from

Sedgwick CMS (“Sedgwick”), who administers Tyco’s leave benefits. On April 17, 2013, Tyco

alerted Valdez that his employment would be terminated if he did not provide Sedgwick with the

necessary documentation to support a leave extension. As of April 22, 2013, and despite multiple

requests, Valdez still had not applied for a leave extension. Accordingly, Tyco notified Valdez

that he was being terminated for job abandonment. 47

           24.      Giddings is not aware of any employee who failed to follow Tyco’s procedures

for obtaining an extension of a medical leave and who failed to show up for work on three

consecutive days and who was not terminated. 48

           25.      At the time Tyco terminated Valdez’s employment, his health conditions had not

improved and he had not been medically cleared to return to work. At Valdez’s depositions, he


43
     Depo. I 61:1-8; 62:16-63:2; Depo. II 29:8-23.
44
     Depo. I 56:7-15; Docket no. 28, ¶ 11 & Exs. 8-11.
45
     Depo. I 71:22-72:21; Docket no. 28-12.
46
     Depo. I 71:19-72:21; 75:19-76:1; Docket no. 28, Exs. 13 & 14.
47
     Depo. I 71:22-72:21; 75:9-23; Docket no. 28, Exs. 13 & 14.
48
     Docket no. 28, ¶ 16.

                                                          9
testified that he had not been able to safely perform the physical duties of an Installer at any time

since his employment at Tyco ended. 49 Valdez has not held any job since his employment at

Tyco ended, and he still has not been released to work in any capacity by his doctors. Instead,

Valdez pursued disability insurance benefits from the Social Security Administration (“SSA”),

which made a partial award of benefits in the approximate amount of $1,600 per month as of

January 29, 2016. 50 To obtain those benefits, Valdez represented to the SSA that he was “unable

to work” because of severe physical and mental limitations. 51 In his deposition, Valdez

confirmed that he has been unable to work in any capacity since the termination of his

employment at Tyco in April 2013. 52
                                               Agency Proceedings
           26.      On August 12, 2013, Valdez filed a Charge of Discrimination with the U.S. Equal

Employment Opportunity Commission (“EEOC”) and the Utah Antidiscrimination and Labor

Division (“UALD”). Valdez checked the boxes for national origin, retaliation, and disability on

the EEOC form; he did not indicate he had been discriminated against on the basis of race, color,

or age. Valdez also did not allege that Tyco failed to accommodate him by offering him a job

transfer or attribute his termination to any protected characteristic other than disability. 53

           27.      The UALD closed its investigation on September 26, 2014, finding no reasonable

cause to support Valdez’s Charge. 54 Valdez appealed that determination and requested an



49
  Depo. I 26:21-27:1; 65:11-14. In direct contravention to his testimony, Valdez’s declaration submitted in
opposition to Tyco’s motion for summary judgment states he was capable of returning to work with “some
restrictions and under the supervision of other installers that could verify [his] work.” Docket no. 30-1, ¶ 75. Again,
Valdez fails to offer any competent explanation for these inconsistencies and the statements are therefore stricken.
50
     Depo. I 75:24-76:1; 140:3-9; Depo. II 11:12-15; 12:9-25; 28:6-25.
51
     Depo. II 29:8-23.
52
     Depo. II 30:8-24.
53
     Docket no. 27-2.
54
     Docket no. 27-3.

                                                          10
evidentiary hearing before the agency’s Adjudication Division. 55 After limited discovery, Tyco

filed a motion for summary adjudication; Valdez responded by withdrawing his appeal. 56 The

EEOC issued a right to sue notice on October 14, 2015. 57

               28.    On January 6, 2016, Valdez filed his Complaint in this Court, alleging violations

of Title VII, 42 U.S.C. § 1981, and the Age Discrimination and Employment Act. 58 The

Complaint alleged race, color, and age discrimination and harassment under federal law only. 59

Valdez abandoned any disability-related claims under the Americans with Disabilities Act or

analogous state law. 60

                                   SUMMARY JUDGMENT STANDARD
               A party is entitled to summary judgment when there is no genuine dispute as to any

material fact and the party is entitled to judgment as a matter of law. 61 The party moving for

summary judgment has the initial burden of showing that there is an absence of evidence to

support the non-moving party’s case. Once that initial burden is satisfied, the burden shifts to the

nonmoving party to make a showing sufficient to establish that there is a genuine issue of

material fact for trial. 62

               “To defeat a motion for summary judgment, a party cannot merely rest on the allegations

contained in the complaint and other filings.” 63 Instead, the nonmoving party must come

forward with specific facts, supported by materials that would be admissible at trial, showing the

55
     Docket no. 27-4.
56
     Docket no. 27, ¶ 6 & Exs. 5, 6.
57
     Docket no. 27, Ex. 7.
58
     See docket no. 2.
59
     See id.
60
     See id.
61
     Pumphrey v. Wood, No. 1:12-CV-115 TS, 2015 WL 1393233, at *4 (D. Utah March 25, 2015).
62
     Fed. R. Civ. P. 56(a).
63
     Pumphrey, 2015 WL 1393233, at *4.

                                                      11
existence of a genuine issue for trial. 64 If the non-moving party fails to meet this burden as to

one element of a claim, summary judgment is appropriate. 65

                                                    DISCUSSION

       A. Valdez Fails to Raise a Triable Issue of Race or Color Discrimination Under Section
                                                   1981.

           1. Valdez Fails to Establish a Prima Facie Case as to Most of the Acts He Contends
              Are Discriminatory.

       Valdez alleges that, having asserted his race played a role in certain acts taken by his

supervisor, “TYCO [] must show that absent Mr. Valdez’s race,” the alleged discriminatory acts

“would not have occurred.” 66 Valdez misunderstands the burdens of proof. It is Valdez, not
Tyco, who bears the burden of coming forward with evidence sufficient to establish a prima

facie case of discrimination by showing that: (1) he is a member of a protected class; (2) he

suffered an adverse employment action; and (3) similarly situated persons outside his protected

class were treated more favorably. 67 Valdez’s claim fails in the first instance because the

majority of “discriminatory” acts he alleges are not adverse employment actions.

           In the context of a discrimination claim, adverse employment actions are employment

actions that “result in an adverse effect on the terms, conditions, or benefits of employment,”

such as hiring, discharge, and setting compensation. 68 Actions that cause no more than a

“bruised ego” do not suffice. 69




64
     Id.
65
     Id.
66
     Plaintiff’s Opposition to Motion for Summary Judgment at 8, docket no. 30, March 24, 2017.
67
     McAlester v. United Air Lines, Inc., 851 F.2d 1249, 1260 (10th Cir. 1988).
68
     Burlington N. & Santa Fe Ry. v. White, 548 U.S. 53, 60, 62 (2006) (internal punctuation omitted).
69
     Cf. Ellerth, 524 U.S. at 761 (describing “tangible employment actions” in the context of harassment liability).

                                                            12
           At his deposition, Valdez identified only four Tyco employees whom he believes

discriminated against him: his supervisor, Giddings, and three coworkers, Williams, Stokes, and

Hill. 70 Of those four persons, only Giddings was authorized to take material employment action

against Valdez. 71 As a result, it stands to reason that Williams, Stokes, and Hill, Valdez’s peers,

could not have “discriminated” against him. 72

           With respect to Giddings, Valdez identified the following allegedly discriminatory

actions:

           •    Valdez once walked in on a conversation between Giddings and another employee
                and believes she was saying (or was about to say) “I hate Mexican music,” but all
                Valdez heard was “I hate Mexican”;

           •    After Valdez left Tyco’s employment, Giddings did not allow him on premises to
                retrieve his tools from his work van; and

           •    On occasion over the course his seven-year employment, Valdez had difficulty
                obtaining tools he needed for his job as an installer. 73
           None are materially adverse employment actions. The first, a single off-hand comment

(which was not directed at Valdez), did not adversely affect the terms, conditions, or benefits of

Valdez’s employment. At most, that comment resulted in a “bruised ego,” which is not

actionable. The second—Giddings’ alleged refusal to let Valdez clean out his van—also is not a

materially adverse employment action. Critically, Valdez admitted at deposition that that

incident occurred after his termination. 74 As such, it could not possibly have affected the terms,
conditions, or benefits of Valdez’s employment, which had already ended. Though a closer call,

Valdez’s third alleged adverse action—that he had trouble getting tools issued to him from the

70
     Depo. I 89:6-90:6, 95:25-96:6; Docket no. 28, ¶ 15.
71
     See Depo. I 95:25-96:6; Docket no. 28, ¶¶ 3, 15.
72
 Tyco is liable for the Williams’ and Hill’s conduct only if it amounts to actionable harassment. Cf. Kramer v.
Wasatch Cty. Sheriff’s Office, 743 F.3d 726, 737 (10th Cir. 2014). As discussed elsewhere, it does not.
73
     Depo. I 98:21-100:22.
74
     Depo. I 114:3-115:2.

                                                           13
tool supply facility75—also does not amount to a materially adverse employment action. Valdez

admits that Giddings always approved his request for tools, and while it may have taken a

follow-up request, he ultimately received the tools he needed to perform his job, except for a

“couple times.” 76 Not having access to certain tools a “couple times” during a seven-year period

does not effect a material change in the terms, conditions, or benefits of employment.

           Though not specifically cited by Valdez at deposition, Valdez also believes Tyco’s

decision to terminate his employment was discriminatory. Tyco concedes that Valdez’s

termination would qualify as a materially adverse employment action, but argues that Valdez’s

termination cannot support a discrimination claim because there is no evidence that similarly

situated persons outside Valdez’s protected class were treated more favorably. Tyco is correct.

The only evidence in the record on this point is the declaration of Valdez’s supervisor, Giddings,

who attests that she is unaware of a single employee who failed to follow Tyco’s procedures for

obtaining an extension of a medical leave and who was not terminated. 77 Valdez’s claim fails on
this basis alone.

           2. Valdez Fails to Raise a Triable Issue of Pretext as to His Termination.

           Even if Valdez could establish a material issue of fact as to each element of his prima

facie case, Tyco is still entitled to summary judgment because he fails to raise a triable issue that

his termination was discriminatory. When a plaintiff establishes a prima facie case, the defendant

may respond with a legitimate, non-discriminatory reason for taking the adverse action. 78 Once




75
     Depo. I 106:10-20.
76
     Depo. I 108:1-20.
77
     Docket no. 28, ¶ 16.
78
     Texas Dep’t of Community Affairs v. Burdine, 450 U.S. 248, 252-53 (1981).

                                                         14
the defendant has done so, the burden shifts back to the employee to demonstrate the existence of

a genuine issue of material fact as to whether that reason is pretextual. 79

            Pretext can be shown “either directly by persuading the court that a discriminatory reason

more likely motivated the employer or indirectly by showing that the employer’s proffered

explanation is unworthy of credence.” 80 As a matter of law, neither bald assertions in the

pleadings, nor a declaration that contradicts the plaintiff’s prior admissions, establish pretext. 81

            Tyco met its burden of production by offering evidence of a legitimate and non-

discriminatory reason for terminating Valdez’s employment: Valdez failed to follow Tyco’s

procedures for obtaining a further extension of a nine-month medical leave. It is well-established

that an employer’s requirement that an employee provide a medical certification as a condition of

returning to work “does not reflect a discriminatory animus.” 82

            Valdez offers no direct or indirect evidence that race or color more likely motivated

Tyco’s decision. Direct evidence is “‘evidence, which if believed, proves [the] existence of [a]


79
     Id. at 256.
80
   U.S. Equal Employment Opportunity Comm. v. Wiltel, Inc., 81 F.3d at 1513 (10th Cir. 1996); see also Perry v.
Woodward, 199 F.3d 126, 1134-35 (10th Cir. 1999).
81
   See Pumphrey, 2015 WL 1393233, at *4 (“To defeat a motion for summary judgment, a party cannot merely rest
on the allegations contained in the complaint and other filings.”).
82
  Manning v. American Republic Ins. Co., 630 F. Supp. 2d 1017, 1024 (S.D. Iowa 2009); see also, e.g., Prigge v.
Sears Holding Corp., 432 Fed. App’x 170, 172 (3d Cir. 2011) (employer’s decision to terminate employee for
failing to provide medical certifications to justify absences was legitimate and not pretextual); Ahmed v. Salvation
Army, No. CCB 12-707, 2012 WL 6761596, at *11 (D. Md. Dec. 28, 2012) (after numerous attempts to obtain
completed medical certification form for requested leave, employer was justified in terminating employee for
excessive unauthorized absences); Alcala v. Best Buy Stores, LP, No. 2012 WL 6138332, 2012 WL 6138332, at *6-
7 (C.D. Cal. Nov. 7, 2012) (no serious dispute that “failure to produce adequate medical certification for leave of
absence is an innocent explanation for termination”); Roundtree v. Securitas Sec. Services, Inc., No. 3:10-cv-778
(JCH), 2012 WL 631848, at *12 (D. Conn. Feb. 27, 2012) (termination of employee for non-compliance with
permissible request for additional medical certification was justified and non-pretextual); Harrigan v. Dana Corp.,
612 F. Supp. 2d 929, 944 (N.D. Ohio 2009) (“It is clear that Plaintiff did not substantiate his leave with medical
certification within seven days of his absence or speak to Defendant’s HR Department during this time. As such,
Plaintiff cannot establish pretext[.]”).

                                                        15
fact in issue without inference or presumption.’” 83 “In contrast, statements of personal opinion,

even when reflecting a personal bias or prejudice, do not constitute direct evidence of

discrimination.” 84 “At most, such statements constitute only indirect or circumstantial evidence

of discrimination because the trier of fact would have to infer that the bias reflected in the

statements was the reason behind the adverse employment decision.” 85 Stated another way,

direct evidence of discrimination, standing alone, explicitly connects the allegedly discriminatory

motive to the alleged adverse action. 86

           Valdez points to the fact that he overheard “a couple of statements about [Giddings] not

liking Mexican music” as evidence of Tyco’s motives. 87 Those comments are not direct

evidence of discrimination. Critically, Valdez does not claim that Giddings told him he was

being fired because she “hate[s] Mexican[s].” Instead, Valdez asks that discriminatory motives

be inferred from a comment about Giddings’ dislike of Mexican music that was not related to the

decision-making process. It is therefore not direct evidence of discrimination. Indeed, because

Giddings had no input into the decision to terminate Valdez, 88 and her single comment regarding

Mexican music is wholly-divorced from Valdez’s termination, it amounts to a mere “stray




83
  Shorter v. ICG Holdings, Inc., 188 F.3d 1204, 1207 (10th Cir. 1999) (quoting BLACK’S LAW DICTIONARY 460
(6th ed. 1990)) (emphasis added); see also WilTel, 81 F.3d at 1514 (noting that evidence which “requires the trier of
fact to infer that discrimination was a motivating cause of an employment decision” is at most circumstantial
evidence of discrimination, not direct evidence).
84
     Shorter, 188 F.3d at 1207.
85
     Id.
86
     See Perry, 199 F.3d at 1134.
87
     Depo. I 99:8-13.
88
  Supplemental Declaration of Jan Giddings in Support of Defendant’s Motion for Summary Judgment ¶ 2, docket
no. 33, filed April 7, 2017.

                                                         16
remark” not entitled to any probative weight, even if it could be relied upon as indirect evidence

of discriminatory animus. 89

           To survive summary judgment, Valdez must adduce some other evidence that reveals

sufficient “weaknesses, implausibilities, inconsistencies, incoherencies, or contradictions in

[Tyco’s] proffered legitimate reason[] for its action that a reasonable factfinder could rationally

find [] unworthy of credence.” 90 A plaintiff typically makes such showing in one of three ways:

(1) with evidence that the defendant’s stated reason for the adverse employment action was false;

(2) with evidence that the defendant acted contrary to a written company policy prescribing the

action to be taken by the defendant under the circumstances; or (3) with evidence that the

defendant acted contrary to an unwritten policy or contrary to company practice when making

the adverse employment decision affecting the plaintiff. 91 Valdez submitted no evidence of any

type.

           To the contrary, Valdez admits that the basis of Tyco’s termination decision was valid.

He testified that he had repeatedly failed to follow Tyco’s policies in requesting a further

extension of medical leave:

           Q.      Now, this letter is sent by Melinda Gallegos, who is an HR coordinator at
           Tyco. … And she describes in her letter to you that you have been out of work
           since July 26, 2012, that your FMLA had expired on October 17, 2012, that your
           short term disability leave also had expired as of January 22, 2013 … that you
           were approved for an additional unpaid personal leave of absence until April 14,
           2013, with a return to work date of April 15, 2013, and that – second paragraph,

89
  Merritt v. Tellabs Operations, Inc., 222 Fed. App’x 679, 683 (10th Cir. 2007) (“Isolated comments, unrelated to
the challenged action, are insufficient to show discriminatory animus in termination decisions[,]” and “stray ...
comments should typically not be admitted unless the plaintiff can link them to personnel decisions or the
individuals making those decisions.”).
90
  Jones v. Eaton Corp., 42 F. App’x 201, 208 (10th Cir. 2002); Pinkerton v. Colo. Dep’t of Transp., 563 F.3d 1052,
1065 (10th Cir. 2009).
91
     English v. Colo. Dep’t of Corr., 248 F.3d 1002, 1009 (10th Cir. 2001).

                                                           17
           as of … April 17, 2013 … you had failed to return to work and that you had not
           provided the documentation needed to extend your leave, that Sedgwick
           attempted to contact you on April 5th and April 12th regarding your return to
           work and that you had not responded or requested an extension, and that as a
           result you were a no call/no show on April 15; that on April 16 you spoke with
           Jan Giddings, and you indicated you were unable to return, that you had not yet
           requested an extension with Sedgwick.

           Do you disagree with anything that’s recounted there factually?

           A.       No, I don’t disagree with that.

           ….

           Q.     The letter of April 22, 2013, Exhibit 15, states that you had not requested
           an extension of your leave as had been requested of you. That was true, correct?

           A.       True.

           Q.      And you were not medically cleared to come back to work as of April 22,
           2013, true?

           A.       True. 92

Valdez’s own testimony establishes that Tyco’s decision to terminate his employment accorded

with its policies.

           There also is no evidence that Tyco acted contrary to its regular practices. On this issue,

Valdez offered the declaration of his union steward, James Muirhead, who attests that he

attended two terminations and, in contrast to Valdez’s termination (which was effectuated by

letter), “both times the employee was present.” 93 However, Muirhead’s vague and limited

experience is not probative of pretext. His testimony hardly establishes a “regular practice,”

particularly in light of the fact that Valdez’s was not a “regular” termination. It is undisputed that


92
     Depo. I 71:19-72:21; 75:19-76:1; docket no. 28, Exs. 13 & 14.

93
 Declaration of James Muirhead in Opposition to Motion for Summary Judgment ¶ 15, docket no. 30-2, filed
March 24, 2017.

                                                          18
at the time of his termination, Valdez had been on leave continuously for nine months, several

communications from Tyco and its third-party leave administrator had gone unanswered, and he

was not released to return to work at the time he was terminated (or at any subsequent time). 94

Muirhead does not allege that the other terminations he witnessed occurred under similar

circumstances or that Valdez’s termination deviated from the norm. Without that evidence, his

observations are not probative of pretext. An inference of discrimination arises only from

disparate treatment of persons who are similarly situated to the plaintiff in “relevant employment

circumstances,” 95 and only where there is evidence of a “disturbing procedural irregularity” that

is “often exemplified by an employer’s ‘falsifying or manipulating of relevant criteria.’” 96

Nothing remotely close to this sort of evidence exists in this case. Summary judgment is

therefore warranted.

           3. Valdez’s Failure to Accommodate Claim Fails as a Matter of Law.

           Valdez’s final theory of liability for discrimination is a quasi-disability claim. Having

abandoned his disability claim under the ADA, his Complaint attempts to recast a failure-to-

accommodate claim as race or color discrimination, asserting that Tyco allegedly “refused to

allow Mr. Valdez to be transfer to a position that would accommodate his work related work

restrictions,” and instead fired him, although “Caucasian[s] were allowed to make similar

position transfers.” 97 This claim fails for several reasons. First, Valdez concedes he was not

capable of returning to work at Tyco at the time he was terminated. 98 Indeed, Valdez has not

94
     Depo. I 71:19-72:21; 75:19-76:1; Docket no. 28, Exs. 13 & 14.
95
     Aramburu v. Boeing Co., 112 F.3d 1398, 1404 (10th Cir. 1997).
96
     Cooper v. Wal-Mart Stores, Inc., 296 Fed. Appx. 686, 2008 WL 4597226, **10 (10th Cir. Oct. 6, 2008).
97
     Docket no. 2, ¶¶ 56, 61 & Ex. 1.
98
  See, e.g., Depo. I 65:10-14 (“Q. … Do you believe that you had improved enough as of April 23, 2013, to return
to work at Tyco? A. No.”).

                                                         19
been released to return to work in any capacity since he began his leave of absence from Tyco. 99

To the contrary, his doctors have continued to express their belief that he is not capable of

working. 100

            Second, Valdez never requested a transfer, which request would have been necessary to

support his claim under the rubric of race or color discrimination. To establish the prima facie

case of failure to hire or promote under Section 1981, Valdez must have shown, inter alia, that

he applied for—or at least sought—a position. 101 Valdez’s own testimony makes clear that that

did not happen here. 102 He testified as follows:


            Q.     Did you ever request an accommodation for a medical or mental health
            condition while employed at Tyco?

            Do you know what I mean by that? Did you ever request –

            A.       No. I hadn’t gone back to work yet.

            Q.       Okay.

            A.       I didn’t know about any requests being made.

                              ….

            Q.     [] But since you hadn’t been back to work, just so I’m clear, you hadn’t
            requested an accommodation for any disability or medical or mental health
            condition from Tyco, correct?




99
     Depo. I 26:21-27:4, 41:9-23; Depo. II 12:9-25, 30:8-24.
100
      Depo. I 42:24-43:25, 44:10-15, 61:1-8; 63:3-10, 63:16-22.
101
    Stewart v. Bd. of Comm’rs for Shawnee Cty., 216 F. Supp. 2d 1265, 1281 (D. Kan. 2002) (citing Bennett v.
Quark, Inc., 258 F.3d 1220, 1228 (10th Cir. 2001) (quoting Whalen v. Unit Rig, Inc., 974 F.2d 1248, 1251-52 (10th
Cir. 1992)) (“[T]he law does require ‘that the employer be on specific notice that the plaintiff seeks employment.’”);
accord Fischer v. Forestwood Co., 525 F.3d 972, 985 (10th Cir. 2008) (Title VII).
102
      See also docket no. 28, ¶ 19.

                                                          20
           A.       I didn’t know any requests could be made. … I don’t believe I asked for
                103
           any.

           Having not asked for any accommodation in the form of a job transfer (which Valdez was

not capable of performing anyway), he cannot now assert that it was discriminatory for Tyco not
to transfer him. Tyco is therefore entitled to judgment as a matter of law.

         B. Valdez Does Not Establish a Claim for Hostile Work Environment Under Section
                                                 1981.

           In his Sixth Claim for Relief, Valdez alleges that Tyco created a hostile work

environment in the workplace that “encouraged racial disparity, racial denigration, and racial
hostility between [Valdez] and his Caucasian counterparts.” 104 In his deposition, Valdez testified

that four Tyco employees, (Giddings, Hill, Stokes, and Williams), made remarks that he found

harassing or discriminatory based on his race, color, or perceived national origin. 105 Only one of

those individuals (Giddings) was Valdez’s manager; the others were his coworkers. None of the

conduct he described, 106 either in isolation or collectively, qualifies as a hostile work

environment as a matter of law:

           Giddings. Valdez testified that he never heard Giddings say anything negative to him

about Mexicans or Hispanics, but that once, as described above, at an unspecified time, he

walked in on a conversation between Giddings and another employee and believes she said (or

was about to say) “I hate Mexican music.” 107 Valdez also speculated that Giddings might have

harbored a discriminatory animus towards him because, although she always approved his


103
      Depo. I 78:1-25.
104
      Docket no. 2, ¶ 10.
105
      Depo. II 40:14-18.
106
   To the extent Valdez attempts to bolster his claim by alleging additional allegations of harassment in his
declaration, those allegations are stricken for the reasons discussed in Tyco’s Evidentiary Objections, docket no. 31-
1.
107
      Depo. I 99:8-100:6; Depo. II 59:15-61:1.

                                                         21
request for tools, he had trouble getting the tools issued to him from the tool supply facility. 108

Valdez admits, however, that he ultimately received the tools he needed, except a “couple

times.” 109

           Hill. Hill was an installer like Valdez. 110 Valdez testified that he believed Hill “hated”

him because Hill was “a redneck from El Paso,” made general negative comments about

Mexicans, and would not work with him on certain jobs. 111 Valdez also suspects that, once, in

November 2011, Hill “got [him] in trouble” with Giddings by reporting that he (Valdez) had left

material unsecured at a worksite, resulting in an unwarranted discipline. 112 Valdez admits he did
not like Hill either and refused to work with him. 113 As a result of this mutual dislike, Valdez

testified that he worked with Hill “about three times in [his] whole career” and would only see

him in passing when jobs were assigned. 114 Although Valdez occasionally overheard Hill make

remarks in the parking lot about throwing rocks at Mexicans coming over the border and taking

“Mexican showers,” 115 Hill never directed negative comments to Valdez, because “[h]e wouldn’t

dare.” 116




108
   Depo. I 106:10-20 (“Q. When you say you couldn’t get [tools] issued, you would go to Jan [Giddings], request
them, and Jan would say no? A. No. She’d say yes. … Q. So why do you think that you were unable to get [tools]
because of Jan Giddings’ harboring harassing or discriminatory animus against you? A. Because I didn’t get them
and they were in there.”).
109
      Depo. I 108:1-9.
110
      Depo. I 96:2-7.
111
      Depo. I 95:8-96:1.
112
      Depo. II 55:20-56:23.
113
   Depo. I 96:8-12 (“When they sent him out on my jobs, he would take leave, and I would do the same on him, too,
because I didn’t like him, and he didn’t like me.”).
114
      Depo. II 53:25-54:12.
115
   According to Valdez, a “Mexican shower” is “where you don’t wash, you just use deodorant.” Depo. II 41:11-
14.
116
      Depo. I 97:5-23.

                                                       22
           Stokes. Stokes was also an installer. Valdez testified that, unlike Hill, Stokes was “a

pretty nice guy,” but he “was free with his jokes and . . . comments.” 117 Valdez worked with

Stokes only “about four times” and, on one or more of those few occasions, heard him make

“burro jokes,” “Juan Valdez coffee” jokes, and “Mexican shower” jokes. Valdez believed Stokes

“was probably doing it in all fun and joking and everything,” but it “got old.” 118

           Williams. Williams was a lead installer. 119 In contrast to Hill and Stokes, Valdez

testified that he worked with Williams regularly. 120 According to Valdez, Williams would ask

him to help on a lot of his jobs, because Valdez “was a worker and [he] hustled.” 121 Valdez does
not think Williams was a bad person, but he would “speak[] his mind,” “and it was always the

Mexican jokes.” 122

           Valdez explained that Williams would not make Mexican jokes every time they worked

together, but, in the break room, where “Dennis had a crowd for everybody to laugh and

‘whooo,’ and all this stuff,” then Valdez would hear Williams make Mexican jokes. 123 In his

deposition, Valdez gave four specific examples: (1) He recalled that, in reference to Valdez,

Williams would joke “Watch out for him because he’ll steal your stuff,” which Valdez

interpreted as a comment on Mexicans or Hispanics. 124 (2) In a conversation with Hill, Valdez

overheard Williams refer to Mexicans crossing the border as “wetbacks.” 125 (3) Williams made


117
      Depo. II 40:19-41:6.
118
      Depo. II 41:7-19.
119
      Docket no. 28, ¶ 15.
120
      Depo. I 92:1-8.
121
  Depo. I 92:1-8; see also Depo. II 49:12-17 (“He would tell me what to do, and he would leave, and I’d get it
done[.]”).
122
      Depo. I 92:1-8 (“I’m not saying he’s a bad guy. I’m just saying Dennis speaks his mind.”).
123
      Depo. II 49:18-50:3.
124
      Depo. II 43:13-44:2.
125
      Depo. II 51:9-25.

                                                           23
“burrito jokes” when everybody was eating burritos. 126 (4) Williams would say “here comes

Juan Valdez and his burro” every time Valdez had his cart, which Valdez admitted he thought

was funny too, at least at first. 127 Valdez could think of no other remarks he found

discriminatory or harassing. 128 And he testified that he did not think Williams told these jokes to

make Valdez feel bad: “I think he said them to be funny.” 129 Other than the jokes, the only

other specific conduct Valdez found objectionable was one instance, in 2011, when Williams had

Valdez “dig a trench to bury a pipe,” which Valdez felt was discriminatory, because he had not

seen anyone else do that before. 130
           Accepting these allegations as true, they do not give rise to employer liability under

Section 1981 for three independent reasons: (1) most, if not all, of the alleged conduct occurred

outside the statute of limitations; (2) even if the alleged conduct could be considered in totality, it

was not sufficiently pervasive or severe to give rise to actionable claim; and (3) Tyco has a valid

Ellerth/Faragher defense to liability, because Valdez admits he never complained of conduct he

perceived as harassing or discriminatory, despite his knowledge of robust reporting procedures

available to him.




126
      Depo. II 44:11-14.
127
   Depo. II 52:1-8 (“And it’s funny and it’s – you know, but after a while, I started to think that it’s affecting my
position there.”).
128
      Depo. II 53:7-13.
129
      Depo. II 50:17-19.
130
      Depo. I 93:17-24.

                                                           24
       1. A Four-Year Statute of Limitations Bars Consideration of Conduct About Which
          Valdez Complains.

            The statute of limitations for bringing a claim under Section 1981 is four years. 131 Based

on Valdez’s filing date of January 6, 2016, 132 Valdez must assert facts showing that his hostile

work environment claim arose on or after January 6, 2012. 133 Under the “continuing violation”

doctrine, acts that occurred prior to January 6, 2012, can be considered only if at least one act

contributing to the “same hostile work environment” takes place within the statutory time

period. 134 To determine whether acts are part of the same hostile work environment, a court

looks at “the type of these acts, the frequency of the acts, and the perpetrator of the acts.” 135

            Valdez reported to work at Tyco only through July 2012, meaning that, at most, a brief

window of seven months of his employment falls within the limitations period. By this time,

Valdez admitted that one of the four alleged harassers, Stokes, was long gone, having left the

company at least two years earlier. 136 Similarly, one of the few instances of harassing conduct

Valdez attributes to Hill—falsely reporting him to Giddings for failing to secure material at a

worksite—occurred no later than November 2011. 137




131
   Jackson v. RGIS Inventory Serv., No. 2:15-CV-9 TS, 2015 WL 5244333, at **6-7 (D. Utah Sept. 8, 2015) (citing
28 U.S.C. § 1658).
132
      See docket no. 2.
133
   Tademy v. Union Pacific Corp., 614 F.3d 1132, 1139 (10th Cir. 2008) (quoting Nat’l Railroad Passenger Corp. v.
Morgan, 536 U.S. 101, 110 (2002)). Valdez’s filing of agency charges with the EEOC and UALD did not toll the
statute of limitations on his Section 1981 claims. See Johnson v. Rlwy. Express Agency, 421 U.S. 454, 465-66
(1975).
134
  The continuing violation doctrine applies to hostile work environment claims under either Title VII or Section
1981. Fullwiley v. Union Pac. Corp., 273 Fed. App’x 710, 713-14 (10th Cir. 2008).
135
   Smout v. Cutrubus Motors, No. 1:15-CV-1, 2016 WL 3461210, at *3 (D. Utah Jun. 21, 2016) (quoting Duncan
v. Manager, Dep’t of Safety, Cty. & Cnty. of Denver, 397 F.3d 1300, 1308 (10th Cir. 2005)).
136
      Depo. II 41:3-6 (“He left, I believe, in ’09 . . . Or ’10.”).
137
      Depo. II 55:20-56:23.

                                                                25
           As for Giddings and Williams, Valdez does not remember whether they said anything he

found offensive in 2012 that could give rise to a timely claim. 138 By contrast, Valdez recalled

that Williams had him dig a trench “right after [his] accident,” which would have been early

2011. 139 Valdez also presents no evidence that Giddings, Williams, Hill, and/or Stokes acted in

concert, or even had knowledge of one another’s alleged conduct, such that their acts could be

considered part of the same hostile work environment. 140 In short, Valdez’s vague allegations do

not establish a timely claim. 141
    2. Valdez Fails to Allege Conduct Sufficiently Pervasive or Severe.

           Even all the conduct Valdez attributes to Giddings, Hill, Stokes, and Williams is

considered, that conduct was not sufficiently pervasive or severe to give rise to an actionable

claim. To survive summary judgment, Valdez “must show that a rational jury could find that the
workplace is permeated with discriminatory intimidation, ridicule, and insult, that is sufficiently

severe or pervasive to alter the conditions of the victim’s employment and create an abusive

working environment,” and that the victim “was targeted for harassment because of [his] . . .

race[] or national origin.” 142 To meet this burden, Valdez must do more than demonstrate “a few

isolated incidents of racial enmity” or “sporadic racial slurs.” 143 Nor can he prevail on a claim


138
    Depo. II 60:12-14; 67:1-9-14 (“Q. Mr. Valdez, can you think of a specific remark by Dennis Williams that you
felt was discriminatory or harassing on the basis of race, color, or national origin that you know for a fact was in
2012 as opposed to another time? A. No.”).
139
      Depo. I 33:1-6; 92:14-24.
140
  Depo. II 67:20-24 (“Q. Do you know for a fact whether Janice Giddings ever overheard a statement by Dennis
Williams that you felt was discriminatory or harassing on the basis of race, color, or national origin? A. I wouldn’t
know.”).
141
   See Fullwiley, 273 Fed. App’x at 713 (“Mr. Fullwiley is unable to provide even an approximate date for a few of
the alleged incidents of harassment. As a result, we do not consider these allegations either.”); Smout, 2016 WL
3461210 at *3 (finding hostile work environment claim untimely where plaintiff was unsure when incidents took
place, and acts “did not involve same employment actions, did not occur within any known frequency, and were
perpetrated by [more than one employee].”).
142
      Sandoval v. Boulder Regional Comms., 388 F.3d 1312, 1327 (2004).
143
      Chavez v. New Mexico, 397 F.3d 826, 832 (10th Cir. 2005) (quotations omitted).

                                                          26
“merely by establishing a pattern of ‘general harassment.’” 144 Instead, “there must be a steady

barrage of opprobrious racial comments.” 145

           To discern the difference between actionable harassment and “run-of-the mill boorish,

juvenile, or annoying behavior,” courts look to such things as “the frequency of the

discriminatory conduct; its severity; whether it is physically threatening or humiliating, or a mere

offensive utterance; and whether it unreasonably interferes with an employee’s work

performance.” 146 Instances of coworker incivility, rudeness, and offensive statements have often

been found to be insufficiently severe, as federal law does not create a “general civility code for

the American workplace.” 147 And, as noted above, the acts constituting the alleged hostile work
environment must be sufficiently related, i.e., they must involve the same type of employment

actions, occur relatively frequently, and be perpetrated by the same employees. 148

           Valdez’s deposition testimony shows that he cannot meet these standards: He admitted

that Giddings (the only manager) said nothing more offensive than “I hate Mexican music” to

another employee. 149 Valdez admitted working with Hill and Stokes very infrequently (three and

four times, respectively) and the jokes or comments he alleges they made (none of which, at least

in Hill’s case, were directed at him), are precisely the kind of “isolated incidents of racial

enmity” and “sporadic racial slurs” that are not actionable. 150 Lastly, Williams engaged in more



144
      Brown v. Lowe’s HIW, Inc., No. 2:13CV72 DAK, 2014 WL 4922614, at *6 (D. Utah Sept. 30, 2014).
145
   Id.; see also Schofield v. Maverick Country Store, 26 F. Supp. 3d 1147, 1160 (D. Utah 2014) (noting that
offensive utterances, jokes, or boorish behavior do not constitute actionable adverse employment actions unless so
severe and pervasive that workplace is “permeated with discriminatory intimidation, ridicule, and insult”).
146
      Gaff v. St. Mary’s Regional Med. Ctr., 506 Fed. App’x 726, 728 (10th Cir. 2012) (quotations, citations omitted).
147
      See Somoza v. Univ. of Denver, 513 F.3d 1206, 1219 (10th Cir. 2008).
148
   See Duncan, 397 F.3d at 1309 (distinguishing between instances of threatening physical and psychological
harassment and off-color comments and rumor-spreading perpetrated by a completely different set of actors).
149
      Depo. I 99:8-100:6.
150
      See Chavez, 397 F.3d at 832.

                                                           27
frequent joking, but Valdez admits knew Williams “said [the jokes] to be funny.” 151 “Where

comments are made in jest and the plaintiff recognizes them as such, unless they are of unusual

pervasiveness or severity, they cannot ordinarily be regarded as having ‘alter[ed] the conditions

of the victim’s employment and create[d] an abusive working environment.” 152 Valdez’s hostile

work environment claim fails as a matter of law.

       3. Valdez’s Failure to Complain Entitles Tyco to a Faragher/Ellerth Defense.

            Even if Valdez could sustain a claim for hostile work environment, Tyco would still be

entitled to summary judgment based on the Faragher/Ellerth defense. That defense applies

where (a) the employer exercised reasonable care to prevent and correct promptly any harassing

behavior; and (b) the plaintiff employee unreasonably failed to take advantage of the

preventative or corrective opportunities provided by the employer or to avoid harm otherwise. 153

The purpose of the Faragher/Ellerth defense is to “recognize the employer’s affirmative

obligation to prevent violations and give credit . . . to employers who make reasonable efforts to

discharge their duty.” 154

            Here, Valdez received an ADT Team Member Handbook (“Handbook”) that set out the

Company’s anti-discrimination, anti-harassment, and anti-retaliation policies. 155 If Valdez felt

that he had been subjected to any kind of discrimination, harassment, or retaliation, he was

required to report the conduct immediately using any of nine approved reporting channels:


151
      Depo. II 50:17-19.
152
  Nettle v. Central Okla. American Indian Health Counsel, Inc., 334 Fed. App’x 914, 924 (2009) (quoting Harris v.
Forklift Sys., Inc., 510 U.S. 17, 22, 114 S. Ct. 367, 126 L. Ed. 2d 295 (1993)).
153
      Ellerth, 524 U.S. at 764.
154
      Faragher, 524 U.S. at 806.
155
      Depo. I 85:15-19.

                                                       28
                •    A supervisor or any other member of management;
                •    A department/operations manager;
                •    The location’s Human Resources representative;
                •    The Corporate Human Resources Team;
                •    The Vice President of Human Resources;
                •    An email Hotline (“Hotline@ADT.com”);
                •    A worldwide 24-hour ConcernLINE (1-800-714-1994);
                •    The Office of the Ombudsman at 877-232-4121; or
                •    Tyco’s Law Department. 156

           Valdez admits that he was aware of, but failed to utilize, any of these reporting channels

to place Tyco on notice of unlawful conduct. 157 As a result, to avoid summary judgment, Valdez

must come forward with some admissible evidence that Tyco would not have responded to his

complaints or that he would have suffered retaliation. Specifically, “[e]vidence must be produced

to the effect that [Tyco] has ignored or resisted similar complaints or has taken adverse

actions.” 158

           Valdez produced no such evidence. To the contrary, in his depositions, he explained that

he failed to complain because he thought he could “hold [his] own and be able to stomp [the

harassment] out himself,” because he did not “trust authority,” because “[y]ou can’t complain

every time someone says something,” and because he “would have been inundated with more

paper.” 159 Accordingly, Valdez testified that he decided to confine his complaints to his Union




156
      Docket no. 28-1, at 12, 20.
157
   Depo. I 83:11-84:2; 84:8-87:1; 87:25-88:17 (“Q. And based on your testimony, you did not use any of these
reporting channels available to you when you felt that you had been harassed or retaliated [against] at Tyco, correct?
A. Correct.”).
158
  See Calloway v. Aerojet General Corp., 2010 WL 2430242, *3 (D. Utah Jun. 14, 2010) (citing Leopold v.
Bacarrat, Inc., 239 F.3d 243, 246 (2nd Cir. 2001); Holly D. v. Cal. Inst. of Tech., 339 F.3d 1158 (9th Cir. 2003)).
159
      Depo. I 83:11-84:2; 84:8-87:1; 87:25-88:17; Depo. II 42:8-17.

                                                          29
Steward, which he believed would be “more effective.” 160 Those are not valid excuses. Valdez’s

decision to ignore all nine of Tyco’s reporting channels was unreasonable, and the fact that he

complained to his Union Steward (who Tyco did not empower to handle complaints of

harassment) is irrelevant. 161

           Valdez does not argue that his failure to complain is excusable, but rather attempts to

circumvent this defense altogether by arguing that his termination is a “tangible employment

action” and that, as a result, Tyco “does not have recourse to the Ellerth/Faragher affirmative

defense” under Pennsylvania State Police v. Suders, 542 U.S. 129 (2004). 162 Valdez has

confused his claims of discrimination and harassment. The administrative termination of Valdez

for failing to follow absence policies was a discrete act occurring nine months into a medical

leave. It constituted actionable discrimination if Valdez had evidence that Tyco’s reason for

terminating him was unlawful pretext. As explained elsewhere, he lacks that evidence.

           By contrast, Valdez’s claim that he was subjected to an actionable hostile work

environment requires different evidence. He must show that, in the months before he was placed

on medical leave, (and within the statute of limitations—i.e., from January to July 2012), he was

“targeted” for harassment because of his race or national origin and that the workplace at Tyco

was “permeated with discriminatory intimidation, ridicule, and insult, that [was] sufficiently

severe or pervasive to alter the conditions of his employment and create an abusive working




160
      Depo. I 88:12-17.
161
   See, e.g., Maddin v. GTE of Florida, 33 F. Supp. 2d 1027, 1032-33 (M.D. Fla. 1999) (employee acted
unreasonably in making harassment complaint to Union Steward who was not identified as authorized recipient of
complaints pursuant to company policy).
162
      Docket no. 30 at 13.

                                                      30
environment.” 163 Tyco is liable for a hostile work environment, if at all, on a negligence theory,

which means Valdez must also show that Tyco “fail[ed] to take adequate remedial and

preventative responses to any actually or constructively known harassment.” 164 Valdez did not

come forward with evidence of actionable harassment during the relevant time period, and, even

if he had, Tyco validly invokes the Faragher/Ellerth defense, because, as detailed above, Valdez

repeatedly admitted that he failed to use any of the reporting channels available to him. 165

            Moreover, Valdez misreads Suders and other relevant case law regarding the

circumstances in which the employer may invoke the Faragher/Ellerth defense. The U.S.

Supreme Court has held that an employer cannot invoke Faragher/Ellerth where the employee

has suffered supervisor harassment that “culminates in a tangible employment action, such as

discharge, demotion, or undesirable reassignment.” 166 The tangible employment action in

Suders, for instance, was a “constructive discharge”—in other words, the plaintiff decided to

resign in the face of an “abusive working environment” that was the product of supervisor

harassment. 167

            Here, Valdez was not constructively discharged, and his termination was not the product

of supervisor harassment. Indeed, it is undisputed that Giddings, the only supervisor Valdez

accuses of harassment, had no input into his termination. 168 Instead, Valdez was




163
      Herrera v. Lufkin Industries, Inc., 474 F.3d 675, 680 (10th Cir. 2007).
164
      Holmes v. Utah, Dep’t of Workforce Servs., 483 F.3d 1057, 1069 (10th Cir. 2007).
165
      Ellerth, 524 U.S. at 765; Faragher, 524 U.S. at 807.
166
      Id. at 765 (emphasis added).
167
      Id. at 134.
168
      Docket no. 31-1, ¶ 2 (“I had no input into the decision to terminate”).

                                                             31
administratively terminated after a nine-month medical leave from which he admits he was

unable to return. Unlike the plaintiff in Suders, Valdez does not claim that he suffered any

workplace harassment by anyone during the nine months culminating in his termination; he was

not in the workplace. When Valdez was in the workplace, he concededly did not complain. His

attempt to defeat Tyco’s Faragher/Ellerth defense fails.

         C. Valdez’s Title VII Claims Fails for All the Same Reasons His Section 1981 Claims
                             Fail, and for Additional Independent Grounds.

           The parties’ respective burdens are the same under both Title VII and Section 1981. 169

Accordingly, Valdez’s Title VII discrimination and harassment claims fail for all the same

reasons his Section 1981 claims do. Valdez’s Title VII claims also fail for two independent

reasons: (1) the vast majority of actions he relies on in support of those claims are time-barred

under Title VII’s more restrictive statute of limitations, and (2) Valdez failed to administratively

exhaust his only timely claims.

       1. The Vast Majority of Conduct About Which Valdez Complains Is Time-Barred
          Under Title VII.

           Claims arising under Title VII must be filed with the EEOC within 180 days, or with the

UALD within 300 days, of the alleged unlawful employment practice. 170 Valdez filed his

Charge with the UALD on August 12, 2013. 171 Accordingly, any allegedly harassing or

discriminatory conduct that occurred prior to October 16, 2012, is time-barred.

           Here, although Valdez’s employment at Tyco did not officially terminate until April

2013, the last day he reported to work was July 26, 2012, after which he was placed on an STD


169
      See Perry, 199 F.3d at 1134-35; Fullwiley, 273 F. App’x at 717-18.
170
      42 U.S.C. § 2000e-5(e)(1); 29 C.F.R. § 1601.13.
171
      See Docket no. 2.

                                                          32
leave from which he never returned. Valdez admits that, once he was no longer in the workplace,

he did not communicate with alleged harassers, much less experience harassment. 172

Accordingly, the potentially harassing conduct about which he complains would have had to

occur on or before July 26, 2012, nearly three months before the statutory cut-off date.

           Valdez also cannot save these claims through an invocation of the “continuing violation”

doctrine. Untimely acts can be considered only if at least one act contributing to the “same

hostile work environment” takes place within the statutory time period. 173 Only one allegedly

unlawful employment practice occurred during the limitations period: Valdez’s termination,

which occurred in April 2013. The U.S. Supreme Court has held unequivocally that the

continuing violation doctrine does not apply to discrete discriminatory acts, like Valdez’s

termination, which “occur,” for purposes of 42 U.S.C. § 2000e-5(e)(1), on the day they

“happen.” 174 In any case, the alleged harassment is too distinct from the termination decision to

be considered part and parcel of the “same hostile work environment.” Valdez adduces no

evidence to connect his termination to other complained-of events and no evidence that any of

the perpetrators of the other allegedly harassing acts had any input with regard to his termination.

           To the contrary, Tyco has adduced evidence that none of the alleged harassers (including

Valdez’s supervisor, Giddings) had any such input. 175 Valdez’s termination, separated from the

other alleged acts of harassment by at least nine months, is also too remote in time and too

distinct in nature to be part of “continuing” harassment.


172
      Depo. I 95:4-7; 98:16-18; 98:21-100:18.
173
      Tademy, 614 F.3d at 1139; Morgan, 536 U.S. at 110.
174
      Morgan, 536 U.S. at 110-13, 117.
175
      See Docket no. 33, ¶ 2; Docket no. 28, ¶ 15; Depo. I 95:25-96:6.

                                                           33
       2. Valdez Failed to Administratively Exhaust His Only Timely Claims Under Title VII.

             Valdez’s discrimination also cannot survive summary judgment because Valdez failed to

timely exhaust them. Before bringing a civil action under Title VII, a plaintiff must file a timely

administrative charge. 176 An unexhausted claim is subject to dismissal with prejudice, unless

there is time left in the limitations period for the plaintiff to file a timely EEOC charge. 177

             In his Complaint, Valdez alleges that Tyco failed to accommodate him by transferring

him to a new position and instead terminating him in April 2013 because of his race and color. 178

Those claims do not appear anywhere in Valdez’s EEOC Charge. 179 Rather, during the agency

proceedings, Valdez contended that his termination was due to disability discrimination only. 180

Additionally, more than 300 days have now elapsed since Valdez’s termination in April 2013, so

he could not now exhaust his new theories of relief. Tyco is therefore entitled to dismissal of

Valdez’s Title VII claims with prejudice.

            D. Tyco Is Entitled to Summary Judgment on Grounds that Valdez Cannot Recover
                                                Damages.
             As a final matter, Valdez’s claims fail because he cannot show that he suffered any

damages as a result. This is true for two reasons: (1) since his separation from Tyco, Valdez has

never been “ready, willing and able” to work; and (2) he has already obtained a complete and/or

exclusive remedy for any alleged harm.




176
      See Jones v. Runyon, 91 F.3d 1398, 1399 (10th Cir. 1996).
177
    See Douglas v. Norton, 167 F. App’x 698, 711 (10th Cir. 2006); Lebron-Rios v. U.S. Marshal Servs., 341 F.3d 7,
12 (1st Cir. 2003).
178
      Docket no. 2, ¶¶ 56, 61.
179
      See Docket no. 27-2.
180
      Id.

                                                          34
       1. Valdez’s Inability to Work Forecloses a Claim for Economic Damages.

            Where an employee is not “ready, willing and able” to return to work, lost wages and

benefits are not available as a matter of law. 181 In Jackson, for example, the plaintiff

“unequivocally testified she had been medically unable to work at any job, even one involving

only light duties, since November 15, 1998, and had completely withdrawn from the job

market.” 182 As a result, the court held that her claim for lost wages and benefits under Title VII

failed “for lack of remedy.” 183

            Valdez provided similar unequivocal testimony that he was unable to work “in any

capacity,” and attributed that solely to his workplace injury:
       Q.      Do you agree that you have been disabled and unable to work in any
       capacity since your separation from Tyco in April 2013?

            A.      Yes.

            ….

            Q.      Do you agree that the reason you have been unable to work in any
            capacity since your separation from Tyco in April 2013 or returned to work as an
            installer is the result of the electrical shock injury you suffered in March 2011 and
            the resulting effects that had on you?

            A.      Yes. 184

            Valdez made similar representations to the SSA in support of his application for

disability benefits:
        Q.     Okay. Directing your attention to the second paragraph from the top.
        There’s the statement: “The claimant reports he is unable to work due to severe
        symptoms and limitations caused by chronic migraines, bulging discs in his neck,



181
      Jackson, 92 Fed. App’x at 587-88 & n.3.
182
      Id. at 586.
183
      Id. at 588.
184
      Depo. II 30:8-24.

                                                     35
           vertigo, dizziness and balance problems, concentration and memory problems.”
           Is it true you made that report to the Social -- Social Security Administration?

           A.       Yes.

           Q.       And is -- are you suffering from all of those symptoms today?

           A.       Yes.

           Q.      And is it true that you are currently unable to work today because of those
           severe symptoms and limitations described here?

           A.       Yes.

           Q.     And you attribute all of those symptoms to your having been electrocuted
           in May -- in -- sorry, in March of 2011, correct?

           A.       Correct. 185

           Valdez does not attribute his inability to work to any conduct giving rise to his

discrimination or hostile work environment claims under Title VII or Section 1981, and the

result is the same as in Jackson: Valdez’s claim for lost wages and benefits fails for lack of

remedy.

       2. The WCA and a Separate Civil Lawsuit Foreclose Valdez’s Claims for Both
          Economic and Non-Economic Damages.

           The Workers’ Compensation Act of Utah (“WCA”) is “the exclusive remedy against an

employer” for injuries sustained by an employee “in the course of or because of or arising out of

the employee’s employment.” 186 In his deposition, Valdez attributed all physical or mental

impairments to his workplace shock injury. For example:




185
      Depo. II 29:8-23.
186
      UCA 34A-2-105(1).

                                                    36
           Q.     And do you think that all the physical and mental symptoms that you
           reported to Dr. Hoffman in August 2012 were triggered by the electrical shock on
           March 19, 2011?

           A.     Well, I didn’t tell her that. I told her all the circumstances, and she told
           me that.

           Q.     And do you personally believe that all the physical and mental symptoms
           you reported to Dr. Hoffman were triggered by the electrical shock on March 19,
           2011?

           A.       Yes. 187

           Valdez received workers’ compensation benefits as a result of the injury he sustained at

the slaughterhouse in March 2011. 188 While on medical leave, he received wage replacement
benefits for lost time. He also received a workers’ compensation settlement. 189

           Additionally, Valdez subsequently pursued a civil lawsuit against the slaughterhouse,

alleging that the slaughterhouse was responsible for his continuing health and mental

impairments, including daily headaches, dizziness, memory problems, PTSD, panic attacks, a

detached retina, psychological and cognitive difficulties, inability to maintain a checkbook,

difficulty focusing on even the simplest of household chores, the need for medications, a fear of

heights, and other phobias. 190

           In the lawsuit, Valdez sought one million dollars as compensation for these problems, as

well as his medical expenses, and as compensation for his “great physical and mental pain and

anguish” that he predicted would continue “long into the future, if not for the balance of his




187
      Depo. I 57:14-59:3.
188
      Depo. I 31:18-23, 32:8-33:10.
189
      Depo. I 31:18-23, 32:8-33:10.
190
      Docket no. 27, Exs. 8 & 9.

                                                    37
natural life.” 191 In January 2016, Valdez settled the lawsuit and received $290,000 to

compensate him for these claimed injuries. 192

            As a result of the WCA’s exclusive remedy provision and Valdez’s settlement with the

slaughterhouse, he cannot recover additional amounts from Tyco for the same injuries. The law

does not permit “double recovery.” 193 Valdez’s claims must be dismissed for this additional

reason.


                                                      ORDER

            THEREFORE, IT IS HEREBY ORDERED that Tyco’s Motion 194 is GRANTED and all

claims against Tyco are dismissed with prejudice.

            The Clerk is directed to close the case

            Signed January 18, 2019

                                                               BY THE COURT:




                                                               David Nuffer
                                                               United States District Judge

191
      Docket no. 27-9, at 6, 7; Depo. II 21:9-25:4.
192
      Depo. II 25:5-26:9, 30:3-7.
193
   See EEOC v. Waffle House, Inc., 534 U.S. 279, 297 (2002) (“[I]t goes without saying that the courts can and
should preclude double recovery by an individual”); Burlington Northern and Santa Fe Ry. Co. v. Grant, 505 F.3d
1013, 1030 (10th Cir. 2007) (plaintiff is “not entitled to a double recovery for the same injuries”); Elson v. Colo.
Mental Health Inst. at Pueblo, No. 09-cv-01375-MSK-CBS, 2011 WL 1103169, at *4 (D. Colo. Mar. 24, 2011)
(“Worker’s Compensation exclusivity prevents the Plaintiffs from recovering damages under Title VII for the
physical injuries they sustained, as well as any emotional distress or other non-economic damages they suffered as a
result of being physically injured; indeed, they have already been fully compensated for their physical injuries as a
result of their Worker’s Compensation claims.”).
194
  Defendant Tyco Integrated Security LLC’s Motion for Summary Judgment, docket no. 26, filed February 24,
2017.

                                                         38
